         Case 1:17-cr-00262-LGS Document 616 Filed 05/14/20 Page 1 of 1

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC



                                                            May 13, 2020


                                            Application Granted. The Clerk of the Court is
VIA ECF                                     directed to terminate the letter motion at docket
                                            number 611.
Honorable Lorna G. Schofield
United States District Judge                Dated: May 14, 2020
Thurgood Marshall                           New York, New York
United States Courthouse
40 Foley Square
New York, NY 10007

       RE:     United States v. Mark Natanzon,
               17 Cr. 262 (LGS)

Dear Judge Schofield:

       I respectfully write to request that the Court appoint me under the Criminal Justice Act to
represent Mr. Natanzon in seeking release from federal prison in light of the COVID-19
pandemic.

        I previously represented Mr. Natanzon as CJA counsel before the Court in the above-
referenced criminal case for which Mr. Natanzon currently is serving a 24-month sentence that
was imposed on March 19, 2019. Mr. Natanzon is now 71 years old and suffers from coronary
artery disease, hypertension, and diabetes. Prior to his sentencing, Mr. Natanzon underwent two
heart stent surgeries. A request for release was submitted to the Warden of USP Lewisburg on
April 6, 2020 and no answer has been provided to Mr. Natanzon.

        Because I believe that Mr. Natanzon has a meritorious release motion to make to the
Court and that he would benefit from the assistance of counsel in making such a motion, I
respectfully request to be appointed to assist Mr. Natanzon.

       The Court’s consideration is greatly appreciated.


                                                            Respectfully submitted,


                                                            ____/S/________________
                                                            Sean M. Maher

cc:    Opposing counsel via ECF
                    233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                             (212) 661-5333 • (347) 548-9959 FAX
                                 WWW.SEANMAHERLAW.COM
